Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Clarke on 18 May 2022.

The application has been amended as follows: 

In Claim 6, line 11, deleted the word “tin.”
In Claim 6, line 10, deleted the word “thulium.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-7 are allowed over the closest prior art of record. Mazany (US 2016/0280585) is considered the closest prior art.
Regarding Claims 1 and 7, Mazany (US’585) teaches an oxidation protection system disposed on an outer surface of a substrate (a carbon-carbon composite structure of an aircraft brake disk comprising a non-wear surface [0015, 0017, 0022]), comprising a base layer comprising a first slurry composition comprising a first phosphate glass composition; and a sealing layer comprising a second slurry composition comprising a second phosphate glass composition which is substantially free of boron nitride, wherein the sealing layer is disposed on the base layer [0003]. Because Applicant’s specification describes the pre-slurry composition applied as a slurry, Examiner considers there to be no significant difference between the description in US’585 of the composition applied as a slurry and the present claims describing layers comprising “pre-slurry” compositions, since the pre-slurry compositions are applied as slurries of the pre-slurry compositions (Specification, paragraphs [0004, 0051]. US’585 fails to teach or to suggest that the sealing layer include a strengthening compound comprising boron nitride, since it teaches it to be substantially free of boron nitride and provides no motivation to add it as a strengthening compound.
Claims 3-6 are allowed as depending from allowed Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712